              Case 3:21-cv-05029-JLR Document 11 Filed 03/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          DOUG GODSIL,                                  CASE NO. C21-5029

11                               Plaintiff,               ORDER GRANTING
                   v.                                     EXTENSION FOR INITIAL
12                                                        DEADLINES
            ORLANDO PATINO-GONZALEZ,
13
                                 Defendant.
14

15          This matter comes before the court on Defendant Orlando Patino-Gonzalez’s letter

16   requesting that the initial deadlines in his case be postponed. (Mot. (Dkt. # 10).) The

17   court construes Mr. Patino-Gonzalez’s letter as a motion for an extension of time to file a

18   joint status report and to make initial disclosures. Under the court’s original scheduling

19   order, the parties were to confer pursuant to Federal Rule of Civil Procedure 26(f) before

20   March 19, 2021, make initial disclosures before April 2, 2021, and file a joint status

21   report before April 9, 2021. (Initial Scheduling Order (Dkt. # 8).) Mr. Patino-Gonzalez

22   is currently proceeding pro se, and advises the court that he does not “really understand


     ORDER - 1
              Case 3:21-cv-05029-JLR Document 11 Filed 03/19/21 Page 2 of 2




 1   the [legal] process and [his] next steps to proceed with this case” and that he has been

 2   attempting to obtain legal advice. (Mot. at 1-2.)

 3          The court GRANTS Mr. Patino-Gonzalez’s motion for an extension of time for

 4   the court’s initial deadlines (Dkt. # 10). The court sets the following dates for initial

 5   disclosures and submission of the joint status report and discovery plan:

 6                 Deadline for FRCP 26(f) Conference:             April 16, 2021

 7                 Initial Disclosures Pursuant to FRCP
                   26(a)(1):                                       April 30, 2021
 8
                   Combined Joint Status Report and
 9                 Discovery Plan as required by FRCP 26(f)
                   and Local Civil Rule 26(f):                     May 7, 2021
10

11
     The court advises Mr. Patino-Gonzalez to obtain the assistance of counsel.
12
            Dated this 19th day of March, 2021.
13

14

15
                                                         A
                                                         JAMES L. ROBART
                                                         United States District Judge
16

17

18

19

20

21

22


     ORDER - 2
